DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 22, 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, “the processor of the human machine interface is independent of the memory of the human and is coupled to the memory of the human interface machine via a bus of the human interface machine” is not described in the original disclosure. Instead, parent 15/620,706 discloses “[t]he human machine interface may include: a memory having configuration parameter software stored thereon; a user interface configured to receive configuration parameter input using the configuration parameter software; and a processor configured to send the configuration parameters received from the user interface of the HMI to the remote terminal unit” (paragraph 0008, lines 4-8). Accordingly, the processor of the human machine interface depends on the memory of the human machine interface, because the processor depends on the configuration parameter software stored in the memory to receive/send the configuration parameters. In addition, Fig. 13 of the parent application shows processor (1330) of the human machine interface being physically connected to memory (1326) via bus (1328). Thus, the processor (1330) is not physically independent of memory (1326).

	Prior Art Note

Claims 1-6, 11-18, and 20 do not have prior art rejections.
The combination as claimed wherein a petrochemical measurement system comprising the processor of the human interface machine is independent of the memory of the human interface machine and is coupled to the memory of the human interface machine via a bus of the human interface machine (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a) rejection, Applicants argue “[w]hile the memory and the processor of the computing system 1300 are physically independent of each other within the computing system 1300, they are nonetheless coupled to each other via the bus 1328”.
Examiner’s position is that the original disclosure does not disclose that the processor of the human machine interface is independent of the memory of the human machine interface while being coupled to the memory, as discussed above. In addition, Fig. 13 shows the processor (1330) and memory (1326) of the computing system (1300) are physically connected to each other via bus (1328). Thus, the memory (1326) and processor (1330) are not physically independent of each other for that reason, i.e., they are physically connected to each other within the computing system (1300).
Applicants further argue “[t]he Examiner appears to limit the relationship between the processor and the memory based on the data exchanged between these two elements see Office Action at pp. 4-5 (“the processor of the human machine interface seems to depend on the memory... because the processor depends on the configuration parameter software stored in the memory to receive the configuration parameter input). However, the presently claimed independence of the two elements is not limited to independence in operation as suggested by the Examiner. Rather, the elements may also be physically independent. As recited in the claims, coupling of the 
Examiner’s position is that the original disclosure does not disclose that the processor of the human machine interface is independent of the memory of the human machine interface while being coupled to the memory, as discussed above. Contrary to Applicants arguments, Fig. 13 clearly shows that coupling of the two recite elements (memory 1326, processor 1330) requires a direct physical connection (bus 1328) between them. Thus, the processor (1330) is not physically independent of the memory (1326).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2017/0356780) is parent application of the instant application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        December 1, 2021